Exhibit 10.1

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

This Confidential Severance Agreement and General Release (the “Agreement”) is
entered into by T. Marzetti Company (the “Company”) and Joseph Tuza (the
“Employee”) (collectively, the “Parties”) as follows:

BACKGROUND

A.    On October 25, 2018, the Company notified the Employee that it has elected
to separate the Employee’s employment with the Company effective as of the close
of business on October 31, 2018 (the “Termination Date”).

B.    Having considered this Agreement, the Parties now wish to execute it in
order to (a) end the Employee’s employment with the Company on amicable terms,
and (b) provide severance benefits to the Employee in exchange for a general
release of claims and other material terms.

AGREEMENT

In consideration of the promises to one another contained in this Agreement, the
Parties agree as follows:

1.    Separation of Employment. The Employee’s employment with the Company ended
on the Termination Date. As a result of the separation, the Company will provide
the Employee with the following regardless of whether the Employee signs this
Agreement:

A.    Final Paycheck. The Employee will be paid in a final paycheck that
contains the following: (a) All hourly wages and salary owed for all time worked
by the Employee up through the Termination Date; (b) any applicable commissions
earned by, and payable to, the Employee as of the Termination Date in accordance
with the Company’s applicable policies; (c) any accrued, but unused, paid time
off the Employee has as of the Termination Date that is payable to the Employee
upon termination in accordance with the Company’s applicable policies. The
Employee’s final paycheck will be paid on the Company’s next regular payday
following the Termination Date, or sooner as required by applicable state law.

B.    Business Expenses. The Company will reimburse the Employee for any
business expenses the Employee has incurred up to the Termination Date in
performing the Employee’s duties for the Company in accordance with the
Company’s applicable policies. The Employee must submit all claimed business
expenses to the Company no later than thirty (30) days after the Termination
Date.

C.    Insurance Continuation Notifications. As a result of Employee’s
termination, any applicable group health, dental, and vision insurance provided
by the Company and in which Employee enrolled will terminate at midnight on the
Termination Date. The Company will provide the Employee the appropriate notices
of the Employee’s right to elect continued coverage in accordance with the
provisions of the federal Consolidated Omnibus Budget and Reconciliation Act
(COBRA) and/or in accordance with any applicable state law.



--------------------------------------------------------------------------------

2.    Severance Benefits to the Employee. In exchange for the Employee signing
this Agreement and agreeing to be bound by it, the Company agrees to provide the
Employee with the following severance benefits:

 

  A.

Severance Payment. The Company agrees to provide the Employee a severance
payment that consists of the gross amount (i.e., before deducting applicable
taxes and withholdings) that is equal to $333,689.91 (the “Severance Payment”).
The Severance Payment will consist of installments based on the Company’s
regular payroll cycle. The Company will pay the first installment on its next
regular payday that occurs after the Effective Date of this Agreement (as that
term is defined below in Section 5). Thereafter, the Company will continue to
pay the Employee on each subsequent regular payday until the severance payment
is paid in full. Employee agrees that no interest will accrue on any installment
of the Severance Payment between the date Employee executes this Agreement and
the date the Severance Payment is fully paid to the Employee.

 

  B.

Benefit Allowance/Assistance. The Company will provide Employee a lump sum
amount of $15,000.00, grossed up to cover applicable taxes. The Company will pay
this allowance on its next regular payday that occurs after the Effective Date
of this Agreement (as that term is defined below in Section 5). Any applicable
taxes and withholdings will apply.

 

  C.

Unemployment Compensation Benefits. As of the Effective Date of this Agreement
(as that term is defined below in Section 5), the Company agrees that it will
not contest any application by Employee for unemployment compensation benefits.
However, the Employee acknowledges that nothing in this Agreement restricts the
Company from responding to any inquiries by any governmental agency, any court
of law, or any other entity where a response to the inquiry is required by law
through a subpoena or otherwise.

 

  D.

Neutral Employment Reference. As of the Effective Date of this Agreement (as
that term is defined below in Section 5), the Company agrees it will respond to
any reference requests from prospective employers of the Employee with a neutral
employment reference consisting of only dates of employment, positions held, and
last salary amount.

3.    Tax Consequences of the Severance Benefits. The monetary severance
benefits contained in Section 2 above will be treated by the Company as
employment-related income and the Company will include the amounts on the
Employee’s IRS Form W-2 for the taxable year(s) in which those severance
benefits are paid. The Employee acknowledges and agrees that, other than the
Company’s obligation to forward the amounts withheld from the payments
identified in Sections 2(A) and 2(B) to the appropriate governmental agencies,
the Employee is solely responsible for any tax liabilities and consequences that
may result from the Employee’s receipt of the severance benefits, and agrees
that the Company shall bear no responsibility for any such liabilities or
consequences. The Employee further agrees that the Company shall not be required
to pay, for any reason, any further sums to the Employee, even if the tax
liabilities and consequences to the Employee are ultimately assessed in a
fashion that the Employee does not presently anticipate. Further, if any
liability for



--------------------------------------------------------------------------------

taxes, interest, or penalties is imposed on the Company because of its failure
to comply with any federal, state, or local tax laws with regard to the
severance benefits, the Employee will, upon demand by the Company, indemnify and
hold the Company harmless from any and all such liability. The Employee
acknowledges that the Company has not made any representations to the Employee
concerning the tax consequences of the severance benefits.

4.    General Release of Claims. In consideration of the Company’s promises in
this Agreement, the Employee, on the Employee’s own behalf, and on behalf of the
Employee’s family members, heirs, executors, administrators, successors,
assigns, attorneys, and other personal representatives of whatever kind,
RELEASES, REMISES, AND FOREVER DISCHARGES the Company, its predecessors,
successors, and assigns, as well as the past, present, and future parent,
subsidiary, and affiliated companies and divisions of the Company, its
predecessors, successors, and assigns (collectively, the “Released Companies”),
as well all past, present, and future owners, officers, directors, shareholders,
members, managers, partners, employees, agents, independent contractors,
attorneys, insurers, third-party administrators, benefit plans, assignees, and
any other representative of whatever kind or nature (individually and in their
official capacities) of the Released Companies (all released entities and
individuals are collectively referred to as the “Released Parties”) from any
action, claim, obligation, damages, cost, or expense that the Employee has or
may have had against any of them, whether known or unknown, based upon acts or
omissions occurring on or before the moment the Employee executes this
Agreement, including but not limited to claims arising directly or indirectly
from the Employee’s employment with, or separation of employment from, the
Company.

This release covers all possible claims that are waivable by law, including but
not limited to all claims that could be asserted in contract, in tort, under any
state common law, under federal common law, under any state constitution, under
the federal Constitution, or under any federal statute, state statute, local
ordinance, or under any federal, state, or local regulation. This specifically
includes, without limitation, claims arising under Ohio Revised Code Chapter
4112, as amended; Ohio Revised Code Section 4113.52, as amended; Ohio Revised
Code Chapter 4111, as amended; any Ohio wage and hour law that may, by law, be
waived through an agreement such as this; Title VII of the Civil Rights Act of
1964, as amended; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Equal Pay Act of 1963, as amended; the Age Discrimination
in Employment Act of 1967, as amended by the Older Worker Benefit Protection Act
of 1990, as amended; the Americans with Disabilities Act of 1990, as amended;
the Rehabilitation Act of 1973, as amended; the Genetic Information
Non-Discrimination Act of 2008, as amended; the Family and Medical Leave Act of
1993, as amended; the Occupational Safety and Health Act of 1970, as amended;
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended; the Fair Credit Reporting Act of 1970, as amended; the Employee
Retirement Income Security Act of 1974, as amended; the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended; the Employee Polygraph Protection
Act of 1988, as amended; the Immigration Reform Control Act of 1986, as amended;
the National Labor Relations Act of 1935, as amended; the Railway Labor Act of
1926, as amended; the Sarbanes-Oxley Act of 2002, as amended; and the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, as amended. However,
this release does not extend to claims which, by law, cannot be released through
an agreement such as this, such as any challenge by the Employee on whether the
Employee knowingly and voluntarily executed this Agreement’s Age Waiver (defined
below in Section 5) consistent with the requirements of federal law.



--------------------------------------------------------------------------------

Nothing in this Section 4 precludes the Employee from filing or fully
participating in a charge of discrimination with the Equal Employment
Opportunity Commission or an applicable state agency, or from filing or fully
participating in a charge of complaint with any other governmental agency. The
Employee, however, expressly waives and releases any right the Employee may have
to recover any monetary relief or other relief or damages resulting from a
charge or any action or suit that may be instituted on the Employee’s behalf
against the Released Parties by the Equal Employment Opportunity Commission, an
applicable state agency, any other governmental agency, or anyone representing
or purporting to represent the Employee’s interests against the Released
Parties. Furthermore, the Employee expressly waives and releases any right the
Employee may have to recover any monetary relief or other relief or damages
resulting from any class or collective action that may be filed on the
Employee’s behalf. This release of the Employee’s right to monetary relief
covers charges, actions, suits, and class or collective actions to the extent
they seek relief for acts or omissions occurring on or before the moment the
Employee executes this Agreement.

5.    Knowing and Voluntary Age Waiver under Federal Law. The general release
contained in Section 4 of this Agreement includes a waiver by the Employee of
any and all claims, whether known or unknown, that the Employee may have had
against any of the Released Parties for alleged age discrimination under federal
law based upon acts or omissions occurring on or before the date the Employee
signs this Agreement (the “Age Waiver”). In accordance with the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Employee is advised that Employee has the following rights
in connection with whether Employee knowingly and voluntarily agrees to the Age
Waiver:

A.    Time to Consider the Agreement. The Employee has forty-five (45) calendar
days after receipt of this Agreement in which to consider whether to sign this
Agreement. The Employee may take all forty-five (45) calendar days to consider,
or the Employee may take less than forty-five (45) calendar days to consider, if
the Employee so chooses. The Parties agree that any changes to this Agreement,
whether material or immaterial, do not restart the forty-five (45) calendar day
period.

B.    Consultation with Attorney. The Employee is specifically advised by this
writing to consult an attorney of Employee’s choice. The Employee is further
advised that one of the purposes of this consultation is to ensure that the
Employee understands all of the terms of this Agreement and understands the
rights the Employee is waiving by signing this Agreement.

C.    Ability to Revoke the Agreement Even After Signing. If, before the
expiration of the forty-five (45) calendar day period, the Employee signs the
Agreement, the Employee will have seven (7) calendar days in which to revoke the
Employee’s signature (the “Revocation Period”). If, after the Revocation Period,
the Employee has not revoked the Employee’s signature, then the Agreement
becomes effective and the Parties are bound by the Agreement’s terms (the
“Effective Date”). If, prior to the expiration of the Revocation Period, the
Employee decides to revoke the Employee’s signature, the Employee (either the
Employee or the Employee’s attorneys) must send a registered letter or e-mail to
the Company’s contact listed in Section 19 below. To be effective, this notice
of revocation must be received by the



--------------------------------------------------------------------------------

Company’s contact person before the close of business on the seventh (7th) day
after the Employee signs this Agreement. If the Employee revokes the Age Waiver,
then the Employee is not entitled to the Age Waiver Consideration as defined in
Section 6 below but all other terms of the Agreement remain in place.

D.    Knowing and Voluntary. The Employee agrees that by signing this Agreement,
the Employee is acknowledging (a) that the Employee fully and completely
understands and accepts the terms of this Agreement including without limitation
those contained in this Section 5, (b) that the Employee is receiving a valuable
benefit to which the Employee is not already entitled, (c) that this Agreement
is written in plain language and in a manner calculated to be understood by the
Employee; and (d) that the Employee enters into the Agreement freely,
voluntarily, and of the Employee’s own accord.

E.    No Condition Precedent, Penalties, or Other Limitation on Challenge to Age
Waiver. Consistent with 29 C.F.R. § 1625.23, nothing in this Agreement should be
interpreted by the Employee as imposing any condition precedent, any penalty, or
any other limitation adversely affecting the Employee’s right to challenge
whether the Employee knowingly and voluntarily agreed to the Age Waiver.

F.    Information Relating to Group Termination. Because this Agreement seeks an
Age Waiver in connection with the termination of a group of employees, Exhibit A
to this Agreement contains information concerning the details of the process
used by the Company in connection with the group termination, the job titles and
ages of the individuals who were selected for termination, and the job titles
and ages of the individuals in the decisional unit who were not selected for
termination.

6.    Allocation of Consideration for the Age Waiver. The Employee acknowledges
and understands that one fifth (1/5) of the payment under Section 2.A has
specifically been allocated to the Age Waiver (the “Age Waiver Consideration”).
All other monetary and non-monetary consideration provided by the Company in
this Agreement is specifically allocated to all other claims waived by the
general release in Section 4 and any other monetary and non-monetary
consideration provided by the Employee.

7.    Warranties by Employee. The Employee makes the following representations
and warranties, which the Employee agrees are material terms of this Agreement,
and the Employee acknowledges that the Company would not have entered into this
Agreement but for these representations and warranties:

A.    No Pending Disputes. The Employee represents and warrants that the
Employee has no pending charges, claims, suits, arbitrations, complaints, or
grievances against any of the Released Parties with any federal, state, local or
other governmental agency, or in any court of law, or before any arbitration
association, and has not suffered any work-related injury or illness within two
years prior to the effective date of this Agreement other than
injuries/illnesses which have already been reported to the Company. The Employee
also acknowledges and agrees that the Employee has been fully and properly paid
for all hours worked and is not aware of any facts or circumstances constituting
a violation of the Fair



--------------------------------------------------------------------------------

Labor Standards Act of 1938, as amended, or any Ohio wage and hour law. The
Employee also acknowledges and agrees that the Employee has received all leave
under the Family and Medical Leave Act of 1993, as amended (FMLA), to which the
Employee may have been entitled and is not aware of any facts or circumstances
constituting a violation of the FMLA.

B.    No Assignment. The Employee represents and warrants that the Employee has
not assigned, subrogated, sold, transferred, or conveyed to anyone any action,
claim, obligation, damages, cost, or expense (including without limitation
attorneys’ fees) that the Employee, or the Employee’s family members, heirs,
executors, administrators, successors, assigns, attorneys, and other personal
representatives has or may have had against any of the Released Parties. The
Employee agrees to indemnify the Released Parties for any liability and
attorneys’ fees incurred as a result of any such claims brought against a
Released Party.

C.    No Breach During Consideration and Revocation Periods. The Employee
represents and warrants that the Employee, during either the Consideration
Period or the Revocation Period, has not and will not engage in any conduct that
would constitute a breach of this Agreement (the “Prohibited Conduct”). The
Employee agrees that if the Employee does engage in any Prohibited Conduct, and
the Agreement nevertheless becomes effective, then every instance of Prohibited
Conduct shall constitute a breach of this Agreement upon the Agreement becoming
effective and the Company shall be entitled to liquidated damages in the amount
of One Thousand Dollars ($1,000) per instance of Prohibited Conduct. The
Employee further agrees that, as a result of any Prohibited Conduct, the Company
will suffer actual damages in an amount that would be difficult if not
impossible to determine and that the liquidated damages set forth in this
Section represent the damages fairly estimated by the Parties to result from any
Prohibited Conduct by the Employee and do not constitute a penalty. Furthermore,
the Employee agrees that the imposition of liquidated damages does not
demonstrate or imply that the Company would not suffer irreparable harm due to
any Prohibited Conduct and does not render improper the award of injunctive
relief. This Section 7.C does not apply to any challenge by the Employee on
whether the Employee knowingly and voluntarily executed this Agreement’s Age
Waiver consistent with the requirements of federal law.

8.    Employee’s Additional Obligations. In exchange for the benefits offered by
the Company through this Agreement, the Employee agrees to the following
additional obligations:

A.    Confidentiality. Except for disclosures required under applicable federal
securities laws and regulations, this Agreement shall remain strictly
confidential and shall not be disclosed in any manner by the Employee to any
third party other than the Employee’s attorney, tax advisor, or spouse, provided
any such person is made aware of and agrees to the terms of this Section. The
Employee agrees to be vicariously and strictly liable for any improper
disclosure by the Employee’s attorney, tax advisor, or and/or spouse. However,
this Agreement may be used as evidence in any proceeding in which one of the
Parties alleges a breach of this Agreement, seeks a declaratory judgment on the
obligations contained in this Agreement, or asserts claims inconsistent with the
terms of this Agreement. Nothing in this Agreement is intended to or will be
used in any way to limit Employee’s right to communicate with government agency,
as provided for, protected under, or warranted by applicable law or



--------------------------------------------------------------------------------

regulations, including, without limitation, the National Labor Relations Act,
the Dodd-Frank Act, and the Defend Trade Secrets Act, but in making such lawful
communications, the Employee must act in good faith and provide prior written
notice of any such communication to Company management as long as such prior
written notice is not prohibited by law.

B.    Company Property. The Employee shall, within one (1) calendar day of the
Termination Date, return to the Company all the Company’s property in the
possession, custody, or control of the Employee. This includes, but is not
limited to computers, diskettes, compact discs, security passes, keys, parking
passes, and company phones. All Company property must be returned to Rebecca
Marshall, Human Resources Director.

C.    Non-Disparagement. The Employee agrees that the Employee will not make any
disparaging statements, comments, or remarks about any Released Party, except if
testifying truthfully under oath pursuant to subpoena or other legal process.

9.    No Admission of Wrongdoing. Nothing in this Agreement shall constitute or
be construed as an adjudication or admission of liability by the Company or by
the Employee on the merits of any claims, allegations, or disputes by the
Employee or any disputes between the Company and the Employee, all liability,
discrimination, and wrongdoing being expressly denied by the Company and by the
Employee.

10.    No Re-Hire. The Employee agrees not to seek re-employment or employment
with any of the Released Companies. The Employee acknowledges and agrees that
this Section 10 is a lawful, non-discriminatory, and non-retaliatory reason for
any of the Released Parties to refuse to hire the Employee or to rescind any
inadvertent hiring of the Employee.

11.    Breach. If any of the Released Parties are, in their sole and absolute
judgment, compelled to bring a lawsuit or counterclaim against the Employee to
obtain a declaratory judgment or to enforce or remedy any breach, attempted
breach, or threatened breach of this Agreement, then the Employee agrees to
reimburse the affected Released Parties for their reasonable attorneys’ fees
incurred in connection with the lawsuit or counterclaim in addition to any
damages or other legal or equitable remedies obtained by the affected Released
Parties. Further, the Employee agrees that any breach, threatened breach, or
attempted breach by Employee of Section 8 of this Agreement will cause immediate
and irreparable harm to the Company that cannot be adequately remedied by money
damages and will entitle the Company to immediate injunctive relief and/or
specific performance in any court of competent jurisdiction, as well as to all
other legal or equitable remedies and Uniform Trade Secrets Act remedies, where
applicable, to which the Company may be entitled. This Section 11 does not apply
to any challenge by the Employee on whether the Employee knowingly and
voluntarily executed this Agreement’s Age Waiver consistent with the
requirements of federal law.

12.    No Waiver. Any non-enforcement, or delay in enforcement, of any provision
of this Agreement by the Company will not operate or be construed as a waiver of
the Company’s right to strictly enforce this Agreement to its fullest extent in
the future. No provision of this Agreement may be waived except in a writing
signed by both the Employee and a duly-authorized executive of the Company.



--------------------------------------------------------------------------------

13.    IRC 409A. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code (the “Code”) and the
Treasury regulations relating to Section 409A of the Code, or an exemption to
Section 409A of the Code, and payments, rights and benefits may only be made,
satisfied or provided under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable, so as not to
subject the Employee to the payment of taxes and interest under Section 409A of
the Code. In furtherance of this intent, this Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions. Terms
defined in this Agreement shall have the meanings given to such terms under
Section 409A of the Code if and to the extent required in order to comply with
Section 409A of the Code. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, if the Employee is a “specified employee” as defined
in Section 409A of the Code, the Employee shall not be entitled to any payments
upon separation of service until the earlier of (1) the date that is six months
after the date of separation from service for any reason other than death, or
(2) the date of the Employee’s death. The provisions of this Section 13 shall
apply only if required for the Employee to avoid income inclusion and penalties
under Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception, involuntary termination exception, or another exception
under Section 409A of the Code shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A of the Code deferral election rules and the exclusion under
Section 409A of the Code for certain short-term deferral amounts. No payments to
be made under this Agreement may be accelerated or deferred except as
specifically permitted under Section 409A of the Code. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment
under this Agreement.

14.    Choice of Law and Venue. The Employee acknowledges that the laws of
various states may differ regarding the interpretation and enforcement of one or
more provisions of this Agreement. However, so that the Parties will be certain
of their obligations should disputes ever arise, and since the Company is
principally based in Columbus, Ohio, this Agreement shall, in all respects, be
construed in accordance with the laws of the State of Ohio without regard to the
principles of the conflicts of law. Furthermore, Employee expressly acknowledges
and agrees that the State of Ohio has the most significant relationship with,
contacts with, and interest in the parties to, negotiation of, execution of, and
performance of this Agreement. Additionally, any action or suit for breach of
this Agreement, for a declaratory judgment on the obligations contained in this
Agreement, or by the Employee against the Company arising out of Employee’s
application for employment with, employment with, or termination from the
Company shall be brought only in the state or federal courts located in or
serving Franklin County, Ohio. The Employee expressly consents to this exclusive
venue and expressly concedes that these courts shall have personal jurisdiction
over the Employee.

15.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to the subject matter of this Agreement and supersedes all
prior agreements and understandings between the Parties, whether written or
oral.



--------------------------------------------------------------------------------

16.    Assignment. The Company shall have the right to assign this Agreement to
any successors or assigns, including through operation of law, and all
covenants, terms and conditions shall transfer to and be enforceable by those
successors or assigns. The Employee may not assign this Agreement.

17.    Amendment. This Agreement may not be modified or amended in any way
except in a writing signed by both the Employee and a duly-authorized executive
of the Company.

18.    Severability. If any provision of this Agreement is found by any court of
competent jurisdiction to be illegal, void, or otherwise unenforceable, then the
remaining provisions of this Agreement will remain in effect and shall be fully
enforced.

19.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A faxed or e-mailed copy
of a Party’s signature shall constitute an original signature.

20.    Notices. Any written notice required under this Agreement shall be
effective if delivered personally or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the following:

 

If to the Company:    Elizabeth Ackley    Vice President, Human Resources    T.
Marzetti Company    380 Polaris Parkway    Westerville, OH 43082 If to the
Employee:    Joseph Tuza      7931 Tillinghast Drive      Dublin, OH 43017

Either party may change the address to which notice is required to be given
under this Agreement by giving notice thereof in the manner hereinabove.     

BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ, CAREFULLY
CONSIDERED, AND KNOWINGLY AND VOLUNTARILY AGREES TO BE BOUND BY ALL TERMS
CONTAINED IN THIS AGREEMENT.

 

THE COMPANY:      THE EMPLOYEE:

/s/ Elizabeth A. Ackley

    

/s/ Joseph M. Tuza

Signature      Signature

Elizabeth A. Ackley

    

Joseph M. Tuza

Printed Name      Printed Name

VP of HR

    

11/14/18

Title      Date

10/26/18

     Date     